Title: III. Thomas Jefferson to Henry Remsen, Jr., 28 May 1791
From: Jefferson, Thomas
To: Remsen, Henry, Jr.



Dear Sir
Saratoga May 28. 1791.

I recieved at New York and Albany the letters and papers you were so kind as to forward thither. I am so far on my journey, and am now able to calculate with some probability my future course and progress. I shall go Northwardly still three days and then tack about, go to Bennington to Connecticut river, then down that and thro Long island to N. Y. and Philadelphia. I expect to be at Bennington the 5th. of June, at Hartford the 10th. and at N. York the 18th. and shall be glad to recieve at those places my letters, and Fenno’s newspapers. Inconveniently situated for writing I can only add assurances of the esteem with which I am Dear Sir Your obedt. humble servt,

Th: Jefferson

